department of the treasury internal_revenue_service washington d c date cc pa cbs br1 office_of_chief_counsel number release date uil memorandum for from mitchel s hyman senior technician reviewer branch collection bankruptcy summonses cc pa cbs br1 subject tax_court jurisdiction in a collection_due_process case to determine dischargeability of taxes this memorandum responds to your request for advice dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views questions presented i whether the tax_court has jurisdiction in a collection_due_process case to decide whether the taxpayers’ tax_liability was excepted from discharge under the fraud exception of bankruptcy code a c if the tax_court has jurisdiction whether the correct burden_of_proof for ii determining that the fraud exception applies is a preponderance_of_the_evidence or clear_and_convincing evidence conclusions i in the context of collection_due_process litigation we take the position that the tax_court has jurisdiction to determine whether a tax_liability was dischargeable in a prior bankruptcy court_proceeding ii the standard of proof for establishing before the tax_court in a collection_due_process case that a tax_liability was excepted from discharge under u s c a c is a preponderance_of_the_evidence facts the taxpayers filed a petition under chapter of the bankruptcy code on and received a discharge the taxpayers have unpaid tax_liabilities for and of approximately dollar_figure total the service issued a notice_of_intent_to_levy and notice of right to a collection_due_process_hearing with regard to the taxpayers’ liability the taxpayers timely filed a request for a collection_due_process_hearing during which they claimed that their income_tax liabilities were discharged in the chapter proceeding the appeals officer who conducted the collection_due_process_hearing issued a notice_of_determination finding that the taxpayers’ tax_liability was excepted from discharge under the fraud exception of section a c the taxpayers petitioned the tax_court for a review of the notice_of_determination i tax_court jurisdiction analysis sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of the matter and the opportunity for administrative review in the form of an appeals_office due process hearing if dissatisfied with the hearing results the taxpayers can seek judicial review of the administrative determination sec_6330 in a collection_due_process_hearing a taxpayer can raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 sec_301 1t q a e1 in a judicial proceeding to review the service's determination after a collection_due_process_hearing the taxpayer can raise any issue that was properly raised during the hearing sec_301_6330-1t q a f5 a discharge order in bankruptcy court relieves a debtor from personal obligations and creates an injunction barring creditors from collecting discharged obligations u s c a and the tax_court is a court of limited jurisdiction sec_7442 88_tc_1175 85_tc_527 the tax_court holds that it lacks subject matter jurisdiction in deficiency proceedings to determine whether or not a tax was discharged in bankruptcy 94_tc_1 95_tc_655 75_tc_389 65_tc_1180 57_tc_842 generally a taxpayer who wishes a ruling on dischargeability must seek the jurisdiction of the bankruptcy court neilson supra sec_6330 however provides for judicial review of an appeals officer's collection_due_process determination and confers jurisdiction on the tax_court to hear the matter if the tax_court has jurisdiction over the underlying tax the tax_court has jurisdiction to determine deficiencies in income_tax sec_6211 sec_6213 sec_6214 114_tc_176 tax_court therefore has jurisdiction to hear a taxpayer’s challenge to the service's determination to pursue collection of unpaid income taxes the i r c c provides a listing of matters that a taxpayer can raise in a collection_due_process_hearing spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives inclusive the listing is not all- whether the service is barred by law from collecting a tax because it was discharged is relevant to the unpaid tax and more specifically to the proposed levy moreover dischargeability of the tax calls into question the appropriateness of collection action as well discharge_in_bankruptcy like innocent spouse relief relieves a taxpayer of the obligation to pay the tax notwithstanding the validity of the underlying assessment both measures effectively forestall the service from collecting the liability from the taxpayer the tax_court can hear an appeal with respect to a collection_due_process determination of innocent spouse relief sec_6330 see also 115_tc_118 in addition state and federal courts may determine dischargeability in post- bankruptcy litigation see 360_f2d_180 cir 46_fsupp_314 e d n y unemployment_compensation fund v peters pa commw 647_f2d_550 cir cert_denied 455_us_945 ideally collection_due_process resolves in one administrative and judicial proceeding all matters with respect to collection of the tax in question legal issues that bear directly on the collectibility of tax should therefore be addressed as part of the process the taxpayers properly raised the discharge of their taxes in their collection_due_process_hearing accordingly we conclude that for collection_due_process purposes the tax_court has jurisdiction to determine whether the tax debt was excepted from discharge ii burden_of_proof except as provided in u s c u s c provides for a discharge for individual debtors from all debts that arose before the date of the order for relief in chapter proceedings section a c excepts from discharge any_tax when the taxpayers either made a fraudulent return with respect to the tax or willfully attempted to evade or defeat the tax the burden is on the creditor to prove by a preponderance_of_the_evidence that a debt is nondischargeable under section a 498_us_279 see also 118_f3d_979 3d cir this burden_of_proof places upon the party who bears it the duty to show that that which it alleges to be true is more probably true than not 397_us_358 harlan j concurring the grogan court rejected a requirement that a party seeking to establish that a debt was not dischargeable because of fraud prove its case by clear_and_convincing evidence the court reasoned that because the preponderance of evidence standard results in a roughly equal allocation of the risk of error between litigants wje presume that this standard is applicable in civil actions between private litigants unless ‘particularly important individual interests or rights are at stake ’ 459_us_375 grogan u s pincite accordingly to prove in bankruptcy court that taxes are not dischargeable under section a c the service must prove by a preponderance_of_the_evidence that the taxpayer filed a fraudulent return or willfully evaded taxes sec_6663 provides that i f any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud tax_court the service must prove fraud under sec_6663 by clear_and_convincing evidence sec_7454 113_tc_99 t c in we note that if the tax_court were to find that it lacks jurisdiction over the dischargeability of the taxes in this case as it does in deficiency proceedings the taxpayers would not be left without remedy they could either reopen their case in bankruptcy court to determine the dischargeability of their tax debt or bring a contempt proceeding for violation of the discharge order in the bankruptcy court that issued it rule b clear_and_convincing evidence requires a showing of more than a preponderance_of_the_evidence 5_tc_608 the issue of nondischargeability however is a matter of federal_law governed by the terms of the bankruptcy code 442_us_127 the service in the instant case does not to seek to impose the fraud_penalty under sec_6663 fraud under the tax law is not at issue rather the service must prove that the taxpayers’ liability was not discharged under bankruptcy law in brief it is bankruptcy law not tax law that governs dischargeability where the validity of the underlying tax_liability is properly at issue in a collection_due_process case a court reviews the service’s determination de novo where the validity of the underlying tax_liability is not properly at issue the general_rule is that the standard is abuse_of_discretion h_rep_no pincite 114_tc_176 although the validity of the underlying taxes is not at issue in this case however we do not believe that the proper standard of review is abuse_of_discretion in general abuse_of_discretion is the proper standard where the court is reviewing an administrative action u s c sec_706 the collection_due_process determination that the taxpayers’ taxes were excepted from discharge however entails a conclusion of law as in cases where a court decision on a question of law is under review by a higher court we believe that the determination that the taxpayers’ taxes were excepted form discharge merits de novo review see eg 977_f2d_1500 3d cir given the supreme court’s holding in grogan that one standard of proof-a preponderance of the evidence-applies to exceptions to discharge we take the position that the tax_court must use that standard when determining de novo whether taxes were dischargeable please call the attorney assigned to this case pincite-3610 with any questions
